DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 


Preliminary Remarks
The amendment filed on 01/07/2021 has been entered.  Claim 7 has been amended, and claims 2-4 remain canceled.

Drawings
Per the applicants’ request to verify no objections to the drawings via their


Reasons for Allowance
Claims 1, 5, and 6 have been previously allowed.  Independent claim 7 and its dependent claims are allowed, dependent claims 8-15 are allowed for the same reasons as independent claim 7.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a plate-form substrate comprising a plurality of holder parts with a pair of transformation slits; further comprising a plurality of penetration holes at positions on the plurality of holder parts which allow light to be transmitted through each pillar and where the light can be radiated to the sample on upper surfaces.  Further, the prior art fails or fairly suggest the plate-form substrate comprising a pair of transformation ribs which are spaced apart from each other via a corresponding pillar among the plurality of pillars to form the holding space and the pair of transformation slits; the pair of transformation slits transforms the corresponding holder part while the corresponding pillar approaches the holding space and makes a combination between corresponding pillar and the corresponding holder part; the pair of transformation slits restore a shape of the corresponding holder part so that the corresponding pillar may be tightly fixed to the corresponding holder part where this is in combination with the claim as a whole.
The closest prior art is US 2003/0215940 A1-Lacey et al. and KR20170106169A-Hoon et al (all citations are made to the English translation).  Lacey et al. teaches high-throughput cell or tissue culture apparatus comprising a number of vessels, which is suspended in wells of a plate.  Hoon et al. teaches an apparatus for a sample block including filler assembly for cell culture systems.  In combination, the above mentioned prior art teaches similar transformation ribs, however, Hoon et al. and Lacey et al. do not teach or fails to suggest a plate-form substrate comprising a plurality of holder parts with a pair of transformation slits; further comprising a plurality of penetration holes at positions on the plurality of holder parts which allow light to be transmitted through each pillar and where the light can be radiated to the sample on upper surfaces.  Further, the prior art fails or fairly suggest the plate-form substrate comprising a pair of transformation ribs which are spaced apart from each other via a corresponding pillar among the plurality of pillars to form the holding space and the pair of transformation slits; the pair of transformation slits transforms the corresponding holder part while the corresponding pillar approaches the holding space and makes a combination between corresponding pillar and the corresponding holder part; the pair of transformation slits restore a shape of the corresponding holder part so that the corresponding pillar may be tightly fixed to the corresponding holder part.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: for claim 7, the prior art fails to teach or fairly suggest a pillar unit for a bio chip comprising a plurality of holder parts disposed on a multi-well plate or a plate-form substrate where each transformation rib among the pair of transformation ribs include two straight portions and a curved portion 
The closest prior art is US 2003/0215940 A1-Lacey et al.  and KR20170106169A-Hoon et al (all citations are made to the English translation).  Lacey et al. teaches high-throughput cell or tissue culture apparatus comprising a number of vessels, which is suspended in wells of a plate.  Hoon et al. teaches an apparatus for a sample block including filler assembly for cell culture systems.  In combination, the above mentioned prior art teaches similar transformation ribs, however, Hoon et al. and Lacey et al. do not teach or fails to suggest a pillar unit for a bio chip comprising a plurality of holder parts disposed on a multi-well plate or a plate-form substrate where each transformation rib among the pair of transformation ribs include two straight portions and a curved portion between the two straight portions; where the curved portion of the transformation rib forms a non-contact groove that does not contact the corresponding detachable pillar when the pair of transformation ribs are in the holding shape.  Further, the prior art fails to teach or fairly suggest each transformation rib among the pair of transformation ribs has a length or span of corresponding detachable pillar relative to the surface of the plate-form or multi-well plate form substrate.


Response to Arguments
Applicant’s arguments, see pg. 7, lines 16-21, and lines 22-27; pgs. 8-13, filed 01/07/2021, with respect to independent claim 7 and its dependent claims 8-15 have been fully considered and are persuasive.  The rejection of 10/07/2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799